Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to an amendment filed on 01/28/2021 for application number 16/324,289. Claims 1, 7, 11, 17 have been amended. Claims 4-6, 14-16, 21-40, 43-44 are cancelled. Claims 1-3, 7-13, 17-20, and 41-42 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-3, 7-13, 17-20, and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Suo et al. (US 2010/0246456 A1; hereinafter “Suo”) in view of Shimezawa (US 20190173655 A1), and further in view of Park et al. (US 20190150170 A1; hereinafter “Park”).

Regarding claim 1, Suo discloses a method for configuring a frame structure, comprising: 
transmitting configuration information of a first period and first indication information to a terminal through broadcast information by a network side device ([0045] a configuration ratio determination unit, adapted to determine a configuration ratio of uplink service subframe to downlink service subframe when at least one radio frame is taken as a subframe allocation period according to a ratio of uplink traffic to downlink traffic; [0097] According to different configuration modes of a radio frame, it may be divided into the following two situations: [0098] A) Taking a half-frame of 5 ms as an allocation period, the configuration modes of uplink and downlink time slots for each half-frame are the same as each other. [0100] B) By taking a radio frame of 10 ms as an allocation period, the configuration modes of uplink and downlink time slots in two half-frames each of 5 ms of the radio frame are independent, and they may be the same or different; thus Suo’s  configuration mode information of uplink and downlink time slots for each half-frame of a 10 ms radio frame is equivalent to applicant’s configuration information of a first period; [0118] and Fig. 6, Process 605: the network side transmits the configured frame structure information (= configuration information of a first period and first indication information) containing the lengths of the DwPTS, GP and UpPTS to a terminal; [0167] the various allocation modes may be indicated by the base station (= a network side device) via a 4 bits signaling in a broadcast message.), 
wherein the first period is a frame period configured for a carrier or a period in which a uplink transmission appears ([0140] For the above situation in which the configuration modes of uplink and downlink time slots for each half-frame are made the same by taking a half-frame of 5 ms as the allocation period, when a service time slot is allocated for uplink service transmission, it may be referred to as uplink time slot, and two uplink time slots form an uplink service subframe; when a service time slot is allocated for downlink service transmission, it may be referred to as downlink service time slot, and two downlink service time slots form a downlink service subframe. The uplink and downlink service time slots may be allocated flexibly…; [0140] – [0154]: Figs 10-13 provide examples of configuration information for each half of a radio frame (= a first period) with multiple subframes in which uplink transmission appears; each radio frame in time-domain corresponds to a particular frequency (or carrier) in LTE TDD system),
the first period comprises a plurality of time-domain transmission granularities, and each of the plurality of time-domain transmission granularities comprises one or more symbols ([0140] and Fig. 10: in the first allocation mode, SF0 is a downlink service subframe, SF1, SF2 and SF3 are uplink service subframes; thus indicating a plurality of subframes (=a plurality of time-domain transmission granularities) in a half radio frame (= the first time period); [0111] when short CP configuration is employed, the special time slot field of 1 ms (i.e., the time slot field or a sub-frame is equivalent to a transmission granularity) contains 14 OFDM symbols, and when long CP configuration is employed, the special time slot field of 1 ms contains 12 OFDM symbols);
the first indication information is used to indicate whether a time-domain transmission resource available for the uplink transmission exists in the first period or not ([0140] and fig. 10: the configuration modes of uplink and downlink time slots for each half-frame are made the same by taking a half-frame of 5 ms as the allocation period …As shown in FIG. 10, SF0 represents Subframe #0, SF1 represents Subframe #1, SF2 represents Subframe #2, SF3 represents Subframe #3; and S represents the special time slot field, which includes a DwPTS, a GP and an UpPTS… in the first allocation mode, SF0 is a downlink service subframe, SF1, SF2 and SF3 are uplink service subframes, and the configuration ratio of downlink service subframe to uplink service subframe is 1:3… in the fourth allocation mode, SF0, SF1, SF2 and SF3 are all downlink service subframes, and the configuration ratio of downlink service subframe to uplink service subframe is 4:0.; thus a “first indication” in the first allocation mode indicates the existence and position of SF1, SF2, and SF3 allocated for uplink service (= existence and position of time-domain transmission resources available for the uplink transmission), and the fourth allocation mode indicates the absence of uplink subframes (= a case where a time-domain transmission resource for the uplink transmission does not exist in the first period); [0144] – [0154] and Fig. 11: illustrates examples of configuration modes indicating the existence and position of one or more uplink subframes when two half-frames each of 5 ms in the radio frame are made mutually independent by taking a radio frame of 10 ms as the allocation period (= the first period)); and
if the time-domain transmission resource available for the uplink transmission exists in the first period, at least the last time-domain transmission granularity in the frame period is used for the uplink transmission, at most one switch point for switching a transmission direction is comprised in the first period, and a switch direction at the switch point is from downlink transmission to uplink transmission ([0014] For a TDD system, in order to avoid the interference between the uplink and downlink time slots, a GP needs to be set at the switch point from the downlink time slot to the uplink time slot; [0095] the special time slot field contains 3 special time slots: DwPTS, GP and UpPTS, as shown in FIG. 7; [0096] The lengths of the 3 special time slots may be configured flexibly via an upper-layer signaling, but the total length of the special time slot field consisting of the 3 special time slots is kept constant as 1 ms. [0156] When 1 pair of switch-points is configured in one radio frame of 10 ms, there are totally 4 allocation modes, and each allocation mode corresponds to a subframe allocation pattern, as shown in FIG. 12; Fig. 12 shows that in the first half of the radio frame (= the first period), the time-domain transmission resource is available for the uplink transmission, at least the last time-domain transmission granularity (= the last subframe) in the frame period is used for the uplink transmission, at most one switch point (S) for switching a transmission direction is comprised in the first period, and a switch direction at the switch point (S) is from downlink transmission to uplink transmission.).  
But Suo does not explicitly disclose that if the time-domain transmission resource available for the uplink transmission exists in the first period, at least a last symbol in a last time-domain transmission granularity in the frame period is used for the uplink transmission, and the first indication information is further used to indicate a start position of the time-domain transmission resource available for the uplink transmission.  
However, in the same field of endeavor, Shimezawa discloses that if the time-domain transmission resource available for the uplink transmission exists in the first period, at least a last symbol in a last time-domain transmission granularity in the frame period is used for the uplink transmission, at most one switch point for switching a transmission direction is comprised in the first period, and a switch direction at the switch point is from downlink transmission to uplink transmission ([0277] FIG. 26 is a diagram for describing the forward mode according to the present embodiment. FIG. 26 illustrates a reception timing of a downlink sub frame and a transmission timing of an uplink sub frame in the terminal device 2 in a case in which TDD, the forward mode, and the self-contained sub frame are employed. As illustrated in the left diagram in FIG. 26, transmission of PUCCH is performed with a margin of the timing advance time T.sub.TA with reference to the sub frame in which corresponding PDSCH is included; [0253] In addition, channel or signal transmission is performed except for a transmission and reception switching period T.sub.gap in either the downlink sub frame or the uplink sub frame in the overlapping time region. T.sub.DL-c represents a PDCCH transmission time (that is, the number of transmission symbols). T.sub.DL-c represents a PDCCH transmission time (that is, the number of transmission symbols). T.sub.DL-d represents a PDSCH transmission time (that is, the number of transmission symbols). T.sub.UL-c represents a PUCCH transmission time (that is, the number of transmission symbols). T.sub.UL-d represents a PUSCH transmission time (that is, the number of transmission symbols). T.sub.TA represents a timing advance time. T.sub.gap represents a switching interval (that is, a gap) between channel transmission in the downlink sub frame and channel transmission in the uplink sub frame; Fig. 26 shows one switch point from downlink to uplink transmission and PUCCH is transmitted in the last symbol of the subframe before a transmission advance time).
Furthermore, in the same field of endeavor, Park discloses the first indication information is further used to indicate a start position of the time-domain transmission resource available for the uplink transmission ([0162] Information on a start position of a UL data transmission period during which a UE can transmit data can indicate one selected from the group consisting of a start point of a symbol #0 of a subframe in which the UE transmits data, a start point of a symbol #1 of the subframe in which the UE transmits data, timing after 25 us from the start point of the symbol #0 of the subframe, and timing after 25 us+TA (timing advance) applied to the UE from the start point of the symbol #0 of the subframe. In this case, the subframe can include symbols ranging from #0 to #13; [0163] In this case, information on a PUSCH start position can be signaled in a manner of being distinguished from information on an LBT type. In particular, the information on the PUSCH start position can be delivered via a DCI format 0A/4A/0B/4B.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Suo, based on the above teaching from Shimezawa and Park, to derive the limitations of claim 1, because the modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by specifically indicating a start position of the uplink time-domain transmission resource, and inserting a switch point from the downlink time slot to the uplink time slot with a configurable GP length in order to avoid the interference between the uplink and downlink time slots.

Regarding claim 2, Suo, Shimezawa, and Park disclose the limitations of claim 1 as set forth, and Suo further discloses wherein, the first indication information is further used to indicate that all time-domain resources in the first period are available for the downlink transmission ([0141] However, for the above case that the configuration modes of uplink and downlink time slots in two half-frames each of 5 ms in the radio frame are made mutually independent by taking a radio frame of 10 ms as the allocation period, the adjustment granularity of service subframe ratio can be decreased, and the flexibility of satisfying different service requirements can be enhanced; [0154] In the subframe allocation pattern with sequence number 10, for both half-frames each of 5 ms, SF0, SF1, SF2 and SF3 are all downlink service subframes; and the configuration ratio of downlink service subframe to uplink service subframe is 8:0.). It would have been obvious for a skilled person to apply this teaching in an analogous manner to derive “wherein, the first indication information is further used to indicate that all time-domain resources in both half-frames (= the first period) are available for the uplink transmission”, by substituting all downlink subframes with all uplink subframes, because each half frame in a radio frame (= first period) can be configured independently.

Regarding claim 3, Suo, Shimezawa, and Park disclose the limitations of claim 1 as set forth, and Suo further discloses wherein before the first indication information is changed, the time-domain transmission resource available for the uplink transmission is only used for the uplink transmission ([0101] b1) Two pairs of uplink-downlink switch-points are configured in one radio frame, that is, a pair of uplink-downlink switch-points (DUSP and UDSP) is configured for each half-frame of 5 ms, and at this point, the UDSP locations in the two half-frames are independent, without the need to keep as the same correspondingly; [0143] When 2 pairs of switch-points are configured in a radio frame of 10 ms, there are totally 10 allocation modes, and each allocation mode corresponds to a subframe allocation pattern, as shown in FIG. 11; [0156] When 1 pair of switch-points is configured in one radio frame of 10 ms, there are totally 4 allocation modes, and each allocation mode corresponds to a subframe allocation pattern, as shown in FIG. 12; thus unless the allocation mode is changed, the time-domain transmission resource available for the uplink transmission is only used for the uplink transmission for a particular allocation mode.).  

Regarding claim 7, Suo, Shimezawa, and Park disclose the limitations of claim 1 as set forth, and Suo further discloses wherein, in case that the downlink transmission exists in the first period, the first time-domain transmission granularity is a time-domain transmission granularity used for the downlink transmission and comprises transmission resources used for transmitting a synchronization signal, and the first time-domain transmission granularity is a first time-domain transmission granularity in the first period ([0140] As shown in FIG. 10, SF0 represents Subframe #0, SF1 represents Subframe #1, SF2 represents Subframe #2, SF3 represents Subframe #3; and S represents the special time slot field, which includes a DwPTS (Downlink Pilot Time Slot), a GP (Guard Period),  and an UpPTS (Uplink Pilot Time Slot), … in the first allocation mode, SF0 is a downlink service subframe (= a time-domain transmission granularity used for the downlink transmission), SF1, SF2 and SF3 are uplink service subframes; [0105] 1) FIG. 8 shows the specific structures of the DwPTS, GP and UpPTS in the special time slot field: the length of DwPTS is set to be one or more OFDM symbols, the DwPTS contains a primary synchronization channel P-SCH, and the P-SCH is transmitted over the first OFDM symbol of the DwPTS.).  

Regarding claim 8, Suo, Shimezawa, and Park disclose the limitations of claim 7 as set forth, and Suo further discloses wherein, time-domain transmission resources between an end time of the first time-domain transmission granularity and a start time of the uplink transmission in the first period comprise at least one of a downlink transmission resource, a blank transmission resource, and a guard period between the uplink transmission and the downlink transmission ([0103] The DUSP (downlink to uplink switch-point) is configured in the GP (guard period); [0140] As shown in FIG. 10, SF0 represents Subframe #0, SF1 represents Subframe #1, SF2 represents Subframe #2, SF3 represents Subframe #3; and S represents the special time slot field, which includes a DwPTS (Downlink Pilot Time Slot), a GP (Guard Period),  and an UpPTS (Uplink Pilot Time Slot), … in the first allocation mode, SF0 is a downlink service subframe (= a time-domain transmission granularity used for the downlink transmission), SF1, SF2 and SF3 are uplink service subframes; [0105] 1) FIG. 8 shows the specific structures of the DwPTS, GP and UpPTS in the special time slot field: the length of DwPTS is set to be one or more OFDM symbols.). The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses one of the species (a guard period between the uplink transmission and the downlink transmission) which anticipates the genus (MPEP 2131.02).

Regarding claim 9, Suo, Shimezawa, and Park disclose the limitations of claim 7 as set forth, and Suo further discloses transmitting second indication information to the terminal through a dedicated signaling by the network side device, wherein the second indication information is used to indicate whether time-domain transmission resources other than the first time-domain transmission granularity and the time-domain transmission resource available for the uplink transmission in the first period are to be used for the downlink transmission ([0140] As shown in FIG. 10, SF0 represents Subframe #0, SF1 represents Subframe #1, SF2 represents Subframe #2, SF3 represents Subframe #3; and S represents the special time slot field, which includes a DwPTS, a GP and an UpPTS… in the first allocation mode, SF0 is a downlink service subframe (= a time-domain transmission granularity used for the downlink transmission), SF1, SF2 and SF3 are uplink service subframes; the position of downlink subframe SF0 is equivalent to second information; [0167] the various allocation modes may be indicated by the base station via a 4 bits signaling in a broadcast message (dedicated signaling); thus when the first allocation mode is selected the information about the allocation mode includes a second indication information to indicate time-domain transmission resources for the downlink transmission.).  

Regarding claim 10, Suo, Shimezawa, and Park disclose the limitations of claim 9 as set forth, and Suo further discloses wherein, the second indication information is specifically used to indicate absolute time-domain position information or relative time-domain position information of a time-domain transmission resource to be used for the downlink transmission in the time-domain transmission resources other than the first time-domain transmission granularity and the time-domain transmission resource available for the uplink transmission in the first period; the absolute time-domain position information comprises a number of a time-domain transmission granularity, a symbol number of a time-domain transmission granularity, or a combination of a number and a symbol number of a time-domain transmission granularity ([0140] As shown in FIG. 10, SF0 represents Subframe #0, SF1 represents Subframe #1, SF2 represents Subframe #2, SF3 represents Subframe #3; and S represents the special time slot field, which includes a DwPTS, a GP and an UpPTS… in the first allocation mode, SF0 is a downlink service subframe (indicating second information comprising absolute time-domain position information for the downlink transmission), SF1, SF2 and SF3 are uplink service subframes (indicating the time-domain transmission resource available for the uplink transmission in the first period).).  
Although Suo, Shimezawa, and Park do not explicitly disclose the relative time-domain position information comprises an offset value relative to a predetermined time-domain position, it would have been obvious for a skilled person to derive this based on the teaching of frame structure disclosed by Suo in paragraphs [0144] to [0154] and Figs. 10 and 11.
 
Claims 11-13 and 17-20 are rejected on the same grounds set forth in the rejection of claims 1-3 and 7-10, respectively. Claims 11-13 and 17-20 recite similar features as in claims 1-3 and 7-10, respectively, from the perspective of a method for a terminal.

Claims 41 and 42 are rejected on the same grounds set forth in the rejection of claims 1 and 11, respectively. Claims 41 and 42 recite similar features as in claims 1 and 11, respectively, from the perspective of an apparatus for a base station and an apparatus for a terminal, respectively.

Response to Arguments
Applicant's arguments have been considered but are not persuasive or moot because the amendments necessitated new grounds of rejection, and the arguments do not apply to the combination of references being used in the current rejection.

Regarding claim 1, the applicant argues (Remarks, P. 10) that “Suo fails to disclose "configuration information of a first period" and that “The frame period or a period in which an uplink transmission appears in Suo is not configurable”.  The examiner respectfully disagrees. Suo provides numerous examples of configuring the first period as shown in Figs. 10-13.
Next, the applicant argues (Remarks, P. 10) that “in Suo, a structure of each half-frame is the same as the structure of another half frame, and two switch points are involved…In contrast, in the claim 1 of the present application, at most one switch point is included in the first period, which is configured by the network side device, and the switch direction at the switch point is from downlink transmission to uplink transmission”. The examiner respectfully disagrees. Suo also discloses an example of at most one switch point included in the first period ([0156] and Fig. 12).
Still further, the applicant argues (Remarks, P. 11) that “Suo provides teachings to determine the ratio between an uplink service subframe and a downlink service subframe, not to determine whether a time domain transmission resource available for the uplink transmission exists in the first period or not”. The examiner respectfully disagrees. The numerous examples of configuring the first period as shown in Figs. 10-13 of Suo clearly indicate whether a time domain transmission resource available for the uplink transmission exists in the first period or not.
The other features in claim 1 regarding “indicating the start position of the uplink resource” and “the last symbol in a last time-domain transmission granularity used for uplink transmission” have been newly added in the amended claim 1, which necessitated new grounds of rejection.

The same reasoning applies to claims 11, 41 and 42 mutatis mutandis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Liu et al. (CN 102695276 A) – Dynamically configuring structures of the downlink subframe and the uplink subframe in each frame based on service requirements.
Quan et al. (US 20160044672 A1) – Flexible subframe structure for uplink and downlink transmissions.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606.  The examiner can normally be reached on IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471